Citation Nr: 1436009	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-38 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for a bilateral hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to July 2000 and from May 2001 to July 2001.  He subsequently served in the Marine Corps Reserve.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO denied service connection for a neck disability, back disability and bilateral hip disability.  In January 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.  

In November 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In May 2011, the Board remanded the claims on appeal for further development, to include additional development of evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  Although medical evidence indicates the Veteran has some cervical spine symptoms, the most persuasive medical opinion evidence establishes that the Veteran does not currently have a chronic cervical spine disability.  

3.  Although medical evidence indicates the Veteran has some lumbar spine symptoms, the most persuasive medical opinion evidence establishes that the Veteran does not currently have a chronic lumbar spine disability.  

4.  Although medical evidence indicates the Veteran has some bilateral hip symptoms, the most persuasive medical opinion evidence establishes that the Veteran does not currently have a chronic bilateral hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).  

2.  The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).  

3.  The criteria for service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this appeal, in an October 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for a cervical spine, lumbar spine and bilateral hip disability, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The October 2008 letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The July 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  

Post-rating, June 2011 and August 2011 letters provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  After issuance of these letters, and opportunity for the Veteran to respond, the October 2012 SSOC reflects the most recent readjudication of these claims.  Hence, the Veteran is not shown to be prejudiced by the timing of these notices.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claims for service connection.  Pertinent medical evidence associated with the claims file consists of service and private treatment records as well as a VA examination and opinion.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, his representative, on his behalf, and his mother, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with any matter herein decided is required.  

The Board recognizes that the Veteran pointed out in a November 2010 statement that he received treatment from a chiropractor for his neck and back.  However, in the June 2011 and August 2011 letters, the RO specifically requested information from the Veteran about any additional information and evidence with respect to his claims, including his consent to obtain any outstanding records.  A consent form to obtain these records was not returned by the Veteran.  Here, the Board notes that the duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds the RO fulfilled its duty to assist to the extent possible.  

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in November 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient.  

Here, during the November 2010 hearing, the undersigned noted the issues on appeal and solicited testimony regarding the Veteran's in-service injuries and the current nature of his claimed disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, the undersigned did explain to the Veteran the elements necessary to prove aggravation of a disability and emphasized the importance of medical evidence showing a nexus between any current diagnosis and his in-service injuries.  Moreover, subsequently, as a result of the Veteran's testimony, the Board determined that further evidentiary development in the form of allowing the Veteran the opportunity to identify and submit any outstanding treatment records and obtaining a VA examination and opinion was necessary.  

As noted above, the Board sought further development of the claims in May 2011.  With respect to the issues being decided herein, in May 2011, the Board instructed the RO to request any additional information concerning medical treatment.  Thereafter, the RO was directed to arrange for the Veteran to undergo VA examination after all pertinent records were associated with the claims file to identify all current disabilities of the cervical spine, lumbar spine, and bilateral hips and determine whether each disability was the result of aggravation while performing active and inactive duty for training.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As noted above, in June 2011 and August 2011, the RO sent letters to the Veteran requesting information concerning medical treatment, to which the Veteran did not respond.  The Veteran was also afforded a VA examination in August 2011.  The Board notes that the August 2011 VA examiner provided an opinion that is adequate for adjudication of the claims for service connection.  This examination report documents the examiner's interview with the Veteran, review of the record and a full examination.  As discussed further below, the Board finds that the VA examination report is adequate to adjudicate the Veteran's claims on appeal.  Accordingly, the Board finds that the RO has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

The Veteran contends that he suffers from cervical spine, lumbar spine and bilateral hip disabilities as a result of training as part of the Marine Corps Reserves.  Specifically, the Veteran reports that his current disabilities are the result of a nonservice-related April 2002 motorcycle accident.  However, he asserts that these conditions were permanently aggravated while performing active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) between the April 2002 accident and his separation from the Marine Corps Reserves in March 2004.  He reported training four days per week, which exacerbated his back, neck and hip injuries.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With respect to the Veteran's Reserve service, the applicable laws and regulations permit service connection for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. § 101 (22), (24); 38 C.F.R. § 3.6.  

A determination of service connection requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Fundamentally, in this case, as explained below, the Veteran has not met the first essential criterion for service connection for his cervical spine, lumbar spine and bilateral hip disabilities-current disabilities.  

The Veteran's service treatment records are negative for any complaints, findings or diagnoses related to his cervical spine, lumbar spine, or bilateral hips.  Private treatment records for the Veteran's back and neck indicate that he reported periods of INACDUTRA aggravated his problems: a July 2003 note indicates that the Veteran reported worsening of his condition due to 18 hours of duty drilling over the weekend, and a November 2003 record indicates that the Veteran reported that running and carrying a heavy backpack had aggravated his conditions.  A letter from the Veteran's private physician, Dr. M., dated in October 2003, indicates that the Veteran had sustained injuries to his cervical spine and lumbar spine from his motorcycle accident and that exacerbations continued to occur when the Veteran tried to perform various physical tests as required by the U.S. Marine Corps.  The physician stated that it was reasonable to assert that the Veteran had entered chronicity in relation to his post-traumatic injuries and that, in his opinion, the Veteran had permanent damage as a result of the injuries from the April 2002 accident.  

A December 2003 service personnel record indicates that the Veteran was then listed as not physically qualified and had requested to be medically disqualified from further service due to the extent of injuries suffered in a motorcycle accident.  This record also indicates that his civilian physician concurred, believing further service was of detriment to the physical health and well-being of the Veteran and that retention in the Marine Corps was not recommended by the Command.  Service personnel records also contain a February 2004 determination that, based on a review of the available medical information, the Veteran was not physically qualified for retention due to cervical muscle strain/sprain and indicate that the Veteran separated from the Reserves in March 2004.  While this evidence suggests the Veteran had cervical spine, lumbar spine, and bilateral hip disabilities at the time he separated from the Marine Corps, there is no evidence related to a specific injury during his ACDUTRA or INACDUTRA.  

Furthermore, post-service, in his January 2010 notice of disagreement, the Veteran reported limited range of motion and ankylosis of the cervical and lumbar spine as well as scoliosis, degenerative disc disease and broad-based disc bulging.  He reported muscle spasms of the cervical and lumbar spine.  He further reported severe pelvic imbalance with tenderness and deep palpitation of the sacroiliac joints.  The Veteran testified at the November 2010 hearing that he had traumatic scar tissue, which shortened his muscles, and that he had constant aching and pain.  He further reported trouble sleeping, trouble concentrating, dizziness and malaise associated with pain from cervical spine, lumbar spine and bilateral hip disabilities.  

Private treatment records dated in January 2009 indicate that the Veteran reported that, following his April 2002 motorcycle accident, he was in the Marines and that training made his back worse.  Diagnoses included cervical strain, thoracic strain, lumbosacral strain, myofascial pain disorder, and cephalagia, chronic and permanent in nature.  The physician opined that the Veteran could expect his conditions to progress and suffer early degenerative changes.  He noted that compared to previous examination findings from January 2004, the Veteran's condition had deteriorated.  

The August 2011 VA examination report documented the Veteran's reports of problems with prolonged postures, such as leaning forward to type at a computer and looking to the side for a prolonged period of time.  With respect to his bilateral hips, the examiner noted that the Veteran reported no symptoms related to his hip joints.  He described pain in the lateral aspect of his hips and tightness in his hamstring with no groin pain, locking or weakness.  On physical examination, the examiner noted normal range of motion in the hips.  The examiner reviewed x-rays of the Veteran's bilateral hips and reported a small left acetabular accessory ossicle that did not appear to be acute and bilateral crossover sign suggestive of pincer-type deformity of both hips.  He noted no evidence of degenerative changes.  

With respect to the Veteran's neck and back, he reported paraspinal muscle spasm that goes from the base of his skull down to his sacrum.  He noted flare ups every other week which he described as incapacitating despite the fact that he was able to attend work during these episodes.  He reported flare ups of symptoms lasting from two to six weeks with the most significant symptom of low back pain.  The Veteran reported headaches, stiffness and spasms.  On physical examination, the examiner noted a straight-appearing spine with no evidence of scoliosis and a non-antalgic gait.  The examiner noted paraspinal tenderness and some grimacing and guarding at the extremes of range of motion testing for both the cervical and thoracolumbar spine.  The examiner noted no fixed deformity, such as ankylosis.  The examiner noted no increased pain, weakness, incoordination, lack of endurance or any change in degrees of motion with repetition of the cervical or thoracolumbar spine.  The examiner noted a little bit of loss of cervical and lumbar lordosis with paraspinal tenderness throughout but no midline tenderness.  The examiner noted normal neurological findings and no radicular symptoms.  The examiner also noted that a review of radiographs of the cervical spine revealed normal cervical lordosis with no fracture or degenerative changes and no evidence of foraminal stenosis.  In the lumbar spine, the examiner noted some very minor disk space narrowing but no evidence of spondylolisthesis or foraminal stenosis.  

The examiner diagnosed paraspinal muscle spasm and pincer-type deformity, asymptomatic.  The examiner concluded that based on the patient's examination, he was not able to find any specific disability.  The only abnormal findings on examination was some paraspinal muscle tenderness and some loss of internal rotation in the bilateral hips, which appeared to be a retroverted position of the acetabulum bilaterally based on the presence of a crossover sign.  The examiner noted that this was related to the Veteran's anatomy and not changed by any injury.  The examiner noted that it was his belief that this was not causing any disability.  While the Veteran noted an unlevel pelvis, the examiner found no radiographic evidence that this had changed since the Veteran's motorcycle accident.  

The examiner further noted that while the Veteran had been given a lot of different diagnoses related to his muscle spasm, he found no objective evidence of such.  The examiner noted that while private physicians had noted scoliosis, there was no radiographic evidence of this.  Additionally, the examiner documented the Veteran's report of cervical muscles deforming the base of his skull; the examiner again noted no evidence of this on the cervical spine x-rays.  The Veteran also reported disabling scar tissue of the lumbar paraspinal muscles, but the examiner noted no objective evidence of this.  The examiner noted that he saw no change in the Veteran's anatomy or any new symptoms related to the Veteran's military service that were not present at the time of his motorcycle accident in April 2002.  The examiner concluded that while he did not doubt that the Veteran had recurrent episodes of muscle spasm, there was no objective radiographic or neurologic evidence to support such.  

The VA examiner specifically addressed the private medical treatment records dated in January 2009 which note assessments of cervical strain, thoracic strain, lumbosacral strain, myofascial pain disorder, and cephalgia.  The VA examiner found that the basis for the private physician's opinion was unclear. While the physician noted several diagnoses and expected early degenerative changes, the examiner noted the patient's radiographs did not suggest any degenerative changes attributable to the Veteran's military training.  

The above-cited evidence reflects that the record contains conflicting evidence on the question of whether the Veteran actually has a current cervical spine, lumbar spine and bilateral hip disabilities.  

It is the responsibility of the Board to assess the credibility and weight to be given to evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board may appropriately favor one opinion over another.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  However, the Board may not reject medical opinions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The "factually accurate, fully articulated, sound reasoning for the conclusion" contributes probative value to a medical opinion.  Id.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  

While the January 2009 private treatment record indicates that the Veteran has several diagnoses related to his cervical spine, lumbar spine and bilateral hips, no such assessment is supported by clear, fact-specific rationale.  As noted by the August 2011 VA examiner, it is unclear upon what basis the physician formed his opinion.  It appears to have been primarily based on the history given by the Veteran.  Furthermore, it is unclear what medical records, if any, the private physician reviewed to render his opinions.  Thus, the Board finds that this treatment record should be accorded less probative weight than the other evidence of record, to include the August 2011 VA examination report.  

The Board finds that the August 2011 VA examiner's findings were based on a review of the pertinent evidence in the claims file, as well as a detailed clinical interview of the Veteran, and the administration of appropriate testing, and the examiner provided specific discussion of the findings and symptoms related to the Veteran's cervical spine, lumbar spine and bilateral hips in the examination report.  Thus, the Board finds that the August 2011 VA examination report is entitled to great probative weight on the question of whether the Veteran has the claimed current disabilities.  

As for the Veteran's assertions regarding the existence of a current cervical spine, lumbar spine and bilateral hip disability, the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, he does not have the appropriate training and expertise to provide a diagnosis or determine the level to which his symptoms constitute a chronic disability, as such matters are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion as to the medical matter upon which this claim turns.  While it is in error to categorically reject layperson evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau, supra. (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, the matter of a current disability of the cervical spine, lumbar spine, and bilateral hips is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  Hence, lay assertions in this regard have no probative value.  

Finally, the Board acknowledges the Veteran's November 2010 statement that he received treatment from a chiropractor for his neck and back and was diagnosed with cervical and lumbar degeneration.  However, the Board notes that a layperson's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute "medical" evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (Veteran's statement that his physician told him that he "most probably" had diabetes at time of his discharge from service was not sufficient medical evidence to establish service connection for diabetes).  Thus, the Board finds that the Veteran's statements in this regard are of no probative value as well.  

Thus, the Board finds that the preponderance of the evidence indicates that the Veteran has not at any point pertinent to this appeal had a cervical spine, lumbar spine, or bilateral hip disability.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See, 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent, persuasive evidence establishes that the Veteran does not have any disabilities for which service connection is sought, there can be no valid claims for service connection for those disabilities.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  

For all of the foregoing reasons, the Board finds that the claims for service connection for cervical spine, lumbar spine and bilateral hip disabilities must be denied.  In reaching the conclusion to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a cervical spine disability is denied.  

Service connection for a lumbar spine disability is denied.  

Service connection for a bilateral hip disability is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


